Mr. Justice Bean
delivered the opinion of the court.
It appears from the evidence that the assessor who had had four or five years’ experience in office, after obtaining the best information that he could, fixed the value of the timber on the lands involved at fifty cents per thousand for merchantable timber, except hemlock which he valued at thirty cents. Some timber in that locality closer in to market he placed at a greater value. His good faith in the matter is not questioned by the taxpayer. While there is little contention here as to the value of the timber per thousand there was considerable evidence introduced on behalf of the property owner to the effect that in the opinion of its experts the timber had no actual, but *440only a chance or speculative value on account of its location. With this claim we are unable to agree.
The following shows the trend of the evidence as to value: For the petitioner evidence was adduced in effect as follows: Mr. W. L. Smith testified that it was a very cheap stumpage and would have to be held for a long time; that he would not want to say it was worth fifty cents per thousand. George Williams’ testimony is in substance that the timber and ground were rough. The opinion of J. A. Hamilton was shown by his saying that he “would not recommend any man to purchase that amount of timber regardless of price,” because the country was rough and hard to log; that in section 20 the cost of logging would more than overbalance the value of the timber; that as to sections 20 and 26 the sum of $9,400 each was more than they were worth; that the latter section in his opinion had no present market value; that no timber on the Molalla River (in the vicinity of which the timber in question is located) had any commercial value at the time he looked at it; that he “would not recommend to any man to put a two bit piece in that country in any section that I cruised.” Alex McDonald stated that to transport the timber probably twenty miles of railroad would have to be built from Molalla; that “the first nine miles is right through the valley and very easy to build”; that up the river it was rocky and there was a 1,200-foot grade to overcome; that twelve or fourteen dollars an acre was enough for the land. Other witnesses testified to the same purport. We note this evidence for the purpose of demonstrating that there was a tendency to cry down the worth of the timber. This is only natural as it is to be expected that a property owner will endeavor to have his property assessed as low as pos*441sible. "We believe from this that agents of the owner who were working for the purpose of assailing the assessment would naturally be inclined in the selection of merchantable timber and in estimating the amount thereof to minimize the same.
On the other hand on behalf of the county the following is an example of the testimony: Mr. M. F. McCowan, a cruiser, testifying in regard to the timber on section 12, stated that it was of a good quality, worth $1.00 per thousand, and some of it was old but not very defective. In regard to section 14 the witness said that the elevation was high; that ‘ ‘ the fir is not very good. The lower part, on the creeks, is better. But the larch is of a good quality”; that the logging conditions were “not as good as they were on 12” but not bad; that it was a down hill pull to Clear Creek, and a good grade; that the timber was worth $1.00 per thousand; that as to section 25 the hemlock and spruce were worth $1.00 per thousand and the fir $2.00; that the logging was good for hauling the timber to Canyon Creek.
It is shown that the county cruisers, with the exception of Mr. Hart, who went through a forty-aGre tract twice, cruised the timber by what is termed the “square method,” going through once and measuring and counting the trees on eight acres of the forty. The cruisers for the company made a “four-time cruise” going through a forty-four times thus dividing it into ten-acre strips. Much stress is laid upon this method by petitioner as being more accurate. It is explained on behalf of the county that a four-time cruise is better if there is a great distinction in the different kinds of timber, but that it is no better if the timber is even.
*4421, 2. From a careful study of all the evidence and the above tables it does not appear that the difference in the manner of cruising would account for, or cause the radical variation in the amount of timber cruised as between the cruisers for the county and those for the company; nor is it shown that the estimates upon which the assessment was based were incorrect or that the value of the land, of which the timber was an important ingredient or factor in fixing its value, was more than the actual cash value or more than a fair valuation for the assessment as made in that county.
The petitioner undertook to prove that the rating of the kinds of timber mentioned at fifty and thirty cents per thousand was too great. In this it failed. It was incumbent upon it to show that the amount of timber which was the basis of a large part of the assessed value as shown by the cruise made on behalf of the county was too'large. This it endeavored to do, but in this it also failed. It is not enough to show that some method other than that adopted by the assessor in making the assessment would be better. In such case it must be shown that the means adopted by that official are wrong and that the result arrived at is greater than the actual cash value of the property assessed. Leaving out of the question the burden of proof as to the value of the property we believe from the evidence that the county’s cruise is a fairly accurate estimate conscientiously made by competent men who testified in support thereof, thereby authenticating the count; and that it was fairly and judicially adopted by the assessor who placed a conservative value thereon which, added to the small sum of $1.00 per acre for the land, constituted a valid assessment which has not been successfully assailed by the taxpayer. We are wholly gov*443erned by tbe evidence in this matter. To a large extent an assessment depends upon one’s judgment. If the method by which the assessor arrived at the value of the property was correct and the assessment was in good faith fairly made, we are not permitted under the statute as we read if, to pit our judgment as to the value against that of the assessor, although other men of equal ability and fairness might differ in estimating the value of the property. Injecting another estimate into the consideration of the case would inevitably change the method or system and tend to destroy the approximate uniformity. The assessor acts judicially, yet his finding as to the valuation is much the same as the verdict of the jury upon a question of fact.
As to the law, the important question involved is largely governed by Chapter 184, Laws 1913, p. 325, Section 8 of which in part directs thus upon an appeal from the action of the board of equalization:
“If, upon hearing, the court finds the amount at which the property was finally assessed by the board of equalization is its actual full cash value, and the assessment was made fairly and in good faith, it shall approve such assessment; but if it finds that the assessment was made at a greater or less sum than the actual full cash value of the property, or if the same was not fairly or in good faith made, it shall set aside such assessment and determine such value.”
3. It appears to be a firmly established rule that the valuation placed upon property by the assessor for the purpose of taxation is prima facie correct, and a party assailing such an assessment as excessive must make it clearly appear that the assessment does not represent the fair value of the property assessed: Steel v. Fell, 29 Or. 272 (45 Pac. 794); Oregon Coal etc. Co. v. Coos County, 30 Or. 308, 310 (47 Pac. 851); *444Southern Oregon Co. v. Coos Co., 39 Or. 185 (64 Pac. 646); Elmore Packing Co. v. Tillamook County, 55 Or. 218, 222 (105 Pac. 898); Northern Pac. Ry. Co. v. Clatsop Co., 74 Or. 250, 256 (145 Pac. 271); People v. Davenport, 91 N. Y. 581; 37 Cyc. 1069, 1104 et seq.
Some clerical errors are' mentioned by tbe assessor in his evidence which should be corrected. It follows that the judgment of the trial court must be reversed and the assessment as made by the assessor of Clackamas County, after correcting the errors named, and as equalized by the board of equalization of that county is approved. Reversed. Rehearing Denied.
Mr. Justice Moore, Mr. Justice Burnett and Mr. Justice McCamant concur.